United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1087
Issued: May 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2006 appellant filed an appeal from decisions of the Office of Workers’
Compensation Programs dated March 7 and November 7, 2005 which denied that she sustained a
recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on January 18, 2005
causally related to her March 26, 1985 employment injury. On appeal, she contends that she
stopped work because her light duty was withdrawn and she was working beyond her medical
restrictions.
FACTUAL HISTORY
This case has previously been before the Board. In a December 3, 2002 decision, the
Board affirmed a May 16, 2002 Office decision which found that appellant had not established a
recurrence of disability on March 14, 2002. It set aside a June 4, 2002 decision on the grounds

that properly submitted medical evidence had not been reviewed by the Office.1 The law and the
facts of the previous Board decision are incorporated herein by reference.
Subsequent to the Board’s decision, on February 13, 2003 appellant filed a recurrence
claim. She stated that she was still working but because of overuse of her left upper extremity,
her right upper extremity had been injured. In a merit decision dated March 31, 2003, the Office
found that appellant had not established a recurrence of disability. In March 2003, the Office
referred her to Dr. Tim Lachman, a Board-certified neurologist, for a second opinion evaluation.
In reports dated April 25 and May 1, 2003, Dr. Lachman diagnosed right lateral epicondylitis,
reduced cervical range of motion from a nonemployment-related 1982 automobile accident and
residual numbness of fingers four and five from ulnar neuropathy at the elbow. He advised that
appellant could continue with her current job.
Appellant continued to submit reports from an attending neurologist, Dr. Sondra M.
DeAntonio, and on July 20, 2004 accepted a limited mail handler position for four hours a day.
The job description indicated that she was to check that employees’ identification badges were
worn properly in the truck terminal annex and processing and distribution center. Physical
restrictions were that she not use either arm, not lift over five pounds with no bending, stooping,
reaching over the shoulders or repetitive activities of the upper extremities and no exposure to
extreme temperatures and no work around fans, cold air or drafts.
On January 18, 2005 appellant submitted a recurrence claim and stopped work. In an
attached statement, she reported that she could not continue to work due to constant pain which
also made it difficult to perform everyday tasks, and caused sleeplessness and inability to
concentrate. Appellant submitted a January 17, 2005 report in which Dr. DeAntonio advised that
appellant’s pain symptoms had worsened and her condition had progressed to a complex regional
pain syndrome which involved both upper extremities. Dr. DeAntonio also noted a history of
cervical radiculopathy and disc disease that occurred subsequent to the 1980s motor vehicle
accident, appellant’s report that movement exacerbated her symptoms, right lateral ulnar
chondritis and median nerve dysfunction at the wrist. Findings on examination included
decreased upper extremity strength and sensory deficit. Electromyography (EMG) examination
was reported as abnormal with evidence of compression neuropathy of the ulnar nerve on the
left, bilateral median nerve dysfunction at the wrist and findings consistent with C5-6
radiculopathy. Dr. DeAntonio recommended that appellant stop work, stating that her work
restrictions had not been followed. In a January 17, 2005 work capacity evaluation, she stated
that appellant could not work due to progressive worsening of a complex regional pain syndrome
and ulnar compression neuropathy with developing cervical myelomalacia.
By letter dated February 9, 2005, the Office informed appellant of the evidence needed to
support her claim. On February 14, 2005 it referred her to Dr. Steven Mandel, a Board-certified
neurologist.2
1

Docket No. 02-1819 (issued December 3, 2002). The accepted conditions at that time were strains of the neck
and left shoulder and cubital ulnar palsy of the left elbow.
2

Dr. Mandel was furnished with the medical record, a set of questions and a statement of accepted facts with a
job description that indicated that right lateral epicondylitis was also an accepted condition.

2

In a statement dated February 16, 2005, appellant described her job history and stated that
her most recent limited-duty job was to check employee badges and deliver small letters which
consisted of walking throughout all five floors of the building and occasionally required her to
open doors which, she stated, was not in accordance with her medical restrictions and that she
stopped work on the advice of her physician. She submitted Dr. DeAntonio’s January 17, 2005
EMG study and a disability slip dated that day in which she advised that appellant could not
work. In a report dated February 23, 2005, Dr. DeAntonio reiterated her opinion that appellant
had a complex regional pain syndrome that had worsened, noting her complaints of worsening
left upper extremity and low back pain, weakness and atrophy with positive EMG findings. She
stated that, as described by appellant, her job duties exceeded her restrictions, but that she could
work four hours a day at a sedentary position. Dr. DeAntonio also submitted a March 1, 2005
report in which Dr. D. Greg Anderson, Board-certified in orthopedic surgery, noted appellant’s
history that her neck complaints began after a motor vehicle accident in approximately 1982 and
that her current complaint was of progressive weakness in her arms and legs with difficulty in
balance and ambulating and with fine motor activities of her hands. He reported that appellant
“says pain is really not the major problem, although she does have some intermittent pain that
radiates in the right shoulder to the arm” and some mild low back pain, “but nothing of a severe
nature.” Findings on examination included mild neck tenderness with a shooting sensation into
the upper spinal region but near normal neck range of motion and 5/5 upper extremity strength
except for wrist flexors which were 4/5. Dr. Anderson stated that on examination she became
very unbalanced, and noted that a January 22, 2005 cervical magnetic resonance imaging (MRI)
scan demonstrated age appropriate degenerative changes with slight subluxation at C6-7 and a
positive upright T2 weighted signal within the substance of the spinal cord which could be
consistent with myelomalacia or a demyelinating cord process. Cervical spine x-rays
demonstrated focal kyphosis at C6-7 which he suspected was due to her past injury.
Dr. Anderson diagnosed cervical myelopathy and recommended a cervical collar and further
neurologic workup.
In a report dated March 1, 2005, Dr. Mandel noted his review of the statement of
accepted facts and the medical record and appellant’s report that she could not perform her
limited duty because of extreme temperatures, that she could not stand and walk for four hours
because her arms hurt, that she ached all over when walking around, and that she had difficulty
opening doors, including the door to the ladies room with pain around both regions of the elbows
going down to the fourth and fifth fingers of the left hand. He stated that she continued to drive
and dress herself. Physical examination demonstrated no evidence of muscle atrophy and
bilateral positive Tinel’s signs. Dr. Mandel noted diffuse weakness in the left hand that did not
follow any specific nerve root or peripheral nerve pattern with tremulousness and reduced
sensation in both median and ulnar distributions. No weakness or sensory loss was present on
the right. Dr. Mandel opined that appellant had no evidence to indicate a complex regional pain
syndrome and diagnosed employment-related bilateral ulnar neuropathy and left carpal tunnel
syndrome. In answer to specific questions, he advised that appellant was capable of performing
her limited-duty job for four hours a day, five days a week, with a lifting restriction of five
pounds. In an attached work capacity evaluation dated March 25, 2005, Dr. Mandel reiterated
his diagnoses, advised that she could work 4 hours a day, and provided restrictions that she could
sit, stand and walk for 8 hours a day, reach, twist and drive for 2 hours a day, push, pull and lift

3

five pounds for 4 hours a day, could not repetitively move her wrists or elbows, should not climb
a ladder and should have a 15-minute break every 4 hours.
In a March 22, 2005 statement, the employing establishment advised that appellant’s
assigned limited-duty job required her to walk throughout the postal facility to monitor
compliance of wearing identification badges from 10:00 a.m. to 2:00 p.m. daily and noted that
there were few doors except at the elevators. Two or three times a week appellant would have to
deliver a letter to an office with a normal office door. She was not required to reach above her
shoulders, lift, push or pull, was not assigned to sort mail, work with equipment or write
anything and could stroll through the building at her own pace. Twice a day appellant would
carry a bundle of mail weighing less than one pound to another department, was allowed a break
at noon and essentially stopped work at 1:45 pm.
By decision dated March 7, 2005, the Office found that the opinion of Dr. Mandel
represented the weight of medical opinion and that appellant did not establish that she sustained
a recurrence of disability on January 18, 2005.
On March 22, 2005 appellant, through counsel, requested a hearing that was changed to a
request for a review of the written record. She submitted a report dated December 22, 2004 in
which Dr. DeAntonio stated that she reported that her job entailed going in and out of many
doors and noted her complaints of significant hand, arm and shoulder pain. Upper extremity
examination demonstrated sensory and motor deficits bilaterally. Dr. DeAntonio diagnosed
ulnar compression neuropathy and complex regional pain syndrome of both upper extremities.
She advised, “it seems that her condition has worsened. In particular, this is likely because work
restrictions have not been observed.” Dr. DeAntonio recommended further evaluation. In a
July 25, 2005 report, she reiterated her previous findings and conclusions and also noted that
appellant’s workplace was very cold which indicated that her work restrictions were not being
met. Dr. DeAntonio noted cervical MRI scan findings of a bulging disc at C5 and C6-7 with
myelomalacia at T2, as confirmed by repeat study with gadolinium. She concluded that
appellant should work at a sedentary occupation for 20 hours a week with no repetitive use of
either arm or hand, no lifting over five pounds, no bending, stooping, reaching above the
shoulder and no extremes of temperature, specifically no working around fans, cold air or drafts.
In a November 7, 2005 decision, an Office hearing representative affirmed the March 7,
2005 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.3 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
3

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

4

requirements of such an assignment are altered so that they exceed his or her established physical
limitations.4
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden to establish by the
weight of reliable, probative and substantial evidence a recurrence of total disability. As part of
this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements.5
Under the Federal Employees’ Compensation Act, the term “disability” means the
incapacity, because of an employment injury, to earn the wages that the employee was receiving
at the time of injury. Disability is thus not synonymous with physical impairment, which may or
may not result in an incapacity to earn wages. An employee who has a physical impairment
causally related to a federal employment injury, but who nevertheless has the capacity to earn the
wages he or she was receiving at the time of injury, has no disability as that term is used in the
Act.6 Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.7
ANALYSIS
The Board finds that the weight of the medical evidence rests with the opinion of
Dr. Mandel, the second opinion examiner. Dr. Mandel reviewed the medical record and a
statement of accepted facts which included an accurate job description. The accepted conditions
in this case are neck and left shoulder strain, left elbow cubital nerve palsy and right lateral
epicondylitis. In 1982 appellant sustained a cervical injury in a nonwork-related automobile
accident. In assessing medical evidence, the number of physicians supporting one position or
another is not controlling. The weight of such evidence is determined by its reliability, its
probative value and its convincing quality. The factors that comprise the evaluation of medical
evidence include the opportunity for and the thoroughness of physical examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of
analysis manifested and the medical rationale expressed in support of the physician’s opinion.8
By report dated March 1, 2005, Dr. Mandel reviewed the medical records and set forth
findings on examination. Appellant had no evidence of a complex regional pain syndrome.
Dr. Mandel diagnosed employment-related bilateral ulnar neuropathy and left carpal tunnel
4

Id.

5

Shelly A. Paolinetti, 52 ECAB 391 (2001); Robert Kirby, 51 ECAB 474 (2000); Terry R. Hedman, 38 ECAB
222 (1986).
6

Cheryl L. Decavitch, 50 ECAB 397 (1999).

7

Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Anna M. Delaney, 53 ECAB 384 (2002).

5

syndrome. In answer to specific questions, he advised that appellant was capable of performing
her limited-duty job for four hours a day, five days a week, with a lifting restriction of five
pounds. In an attached work capacity evaluation dated March 25, 2005, Dr. Mandel reiterated
his diagnoses and advised that appellant could work 4 hours a day with restrictions that she could
sit, stand and walk for 8 hours a day, reach, twist and drive for 2 hours a day, push, pull and lift
five pounds for 4 hours a day, could not repetitively move her wrists or elbows, should not climb
a ladder and should have a 15-minute break every 4 hours.
In his March 1, 2005 report, Dr. Anderson stated that appellant reported that pain was not
the major problem, although she complained of intermittent pain in the right shoulder to the arm
and some mild low back pain and had her current complaints of progressive weakness in her
arms and legs with difficulty in balance and ambulating and with fine motor activities of her
hands. Dr. Anderson diagnosed cervical myelopathy. However, he did not provide an opinion
as to the cause of this condition. Medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.9
Appellant’s attending neurologist Dr. DeAntonio submitted a number of reports.
However, she did not provide a rationalized explanation on why appellant’s employment-related
conditions prevented her from performing her light-duty work.10 Although Dr. DeAntonio
advised that appellant was working outside her restrictions, she stated that this was based on
appellant’s description of her work activities. It is well established that medical reports must be
based on a complete and accurate factual and medical background, and medical opinions based
on an incomplete or inaccurate history are of little probative value.11 In a March 22, 2005
statement, the employing establishment described appellant’s limited-duty job, stating that she
walked throughout the postal facility to monitor compliance of wearing identification badges
from 10:00 a.m. to 2:00 p.m. daily and noted that there were few doors except at the elevators.
Two or three times a week appellant would have to deliver a letter to an office with a normal
office door. She was not required to reach above her shoulders, lift, push or pull, was not
assigned to sort mail, work with equipment or write anything and could stroll through the
building at her own pace. Twice a day appellant would carry a bundle of mail weighing less than
one pound to another department and was allowed a break at noon and essentially stopped work
at 1:45 pm. Her job description further advised that she was not to use either arm, not lift over
five pounds with no bending, stooping, reaching over the shoulders or repetitive activities of the
upper extremities and have no exposure to extreme temperatures and no work around fans, cold
air or drafts.
Dr. DeAntonio provided essentially the same work restrictions as Dr. Mandel and
appellant’s limited-duty job at the time of the claimed recurrence was well within those
restrictions. Dr. Mandel reviewed the job description and advised that appellant could perform
her limited-duty job for four hours a day. Appellant worked inside a postal facility building and
9

Willie Miller, 53 ECAB 697 (2002).

10

See Shelly A. Paolinetti, supra note 5.

11

Douglas M. McQuaid, 52 ECAB 382 (2001).

6

merely walked and checked employee’s identification, only occasionally having to open a door.
The evidence therefore does not establish that appellant had to work in extreme cold conditions
or otherwise work outside her restrictions. Dr. DeAntonio also noted appellant’s complaints and
diagnoses involving her cervical spine condition and lumbosacral spine complaints. A lumbar
spine condition has not been accepted as work related, and, while a neck strain was accepted as
employment related, appellant initially injured her cervical spine in a nonwork-related
automobile accident in 1982 and the accepted neck strain occurred in March 1985. Furthermore,
Dr. DeAntonio advised that appellant’s complex pain syndrome was her primary diagnosis, and
the Office has not rendered a final diagnosis on whether this condition is employment related.12
A medical opinion regarding causal relationship must be based on a complete factual and
medical background with an accurate history of the claimant’s employment injury and must
explain from a medical perspective how the current condition is related to the employment
injury.13 The Board finds that, as Dr. DeAntonio did not adequately explain how the
employment-related conditions caused appellant’s recurrence of disability because she based her
opinion on an inaccurate work history and on conditions not employment related, her reports are
of diminished probative value and insufficient to establish that appellant’s absence from work
beginning on January 18, 2005 was caused by the employment injuries.14
Dr. Mandel’s opinion that appellant was capable of performing her limited-duty job for
four hours a day, five days a week, was supported by his physical findings, based on an accurate
job description. He submitted a comprehensive report, answered specific Office questions, and
provided a work capacity evaluation. Medical reports, such as Dr. Mandel’s, which present
medical evidence as to why a claimed recurrence was not caused by the employment injury and
which presents that conclusion with sound medical reasoning is entitled to great weight.15
It is appellant’s burden of proof to submit the necessary medical evidence to establish a
claim for a recurrence. A mere conclusion without the necessary medical rational explaining
how and why the physician believes that a claimant’s accepted exposure would result in a
diagnosed condition is not sufficient to meet her burden of proof. The medical evidence must
also include rationale explaining how the physician reached the conclusion he or she is
supporting.16 The record in this case does not contain a medical report providing a reasoned
medical opinion that appellant’s claimed recurrence of disability was caused by the accepted
conditions.

12

The Board’s jurisdiction is limited to reviewing final decisions of the Office. 20 C.F.R. § 501.2(c); Karen L.
Yaeger, 54 ECAB 323 (Docket No. 02-499, issued January 7, 2003).
13

Joan R. Donovan, 54 ECAB 615 (2003).

14

Leslie C. Moore, 52 ECAB 132 (2000).

15

See John D. Jackson, 55 ECAB 465 (2004).

16

Beverly A. Spencer, 55 ECAB 501 (2004).

7

CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a recurrence of disability on January 18, 2005 causally related to her March 26, 1985
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 7 and March 7, 2005 be affirmed.
Issued: May 1, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

